NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



      United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   May 9, 2007

                                      Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 01-2065

UNITED STATES OF AMERICA,                    Appeal from the United States
                                             District Court for the Eastern
                                             District of Wisconsin,
      Plaintiff-Appellee,

              v.                             No. 98 CR 104

WILFREDO VASQUEZ, also known                 Lynn Adelman,
as PITO, also known as PETE,                 Judge.

      Defendant-Appellant.

                                     ORDER

       Wilfredo Vasquez appealed his conviction and sentence for racketeering and
drug conspiracy charges. We affirmed his conviction, United States v. Olson, 450
F.3d 655 (7th Cir. 2006), and ordered a limited remand to ask whether the district
court would have imposed the same sentence under an advisory regime. United
States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), cert. denied, 126 S. Ct.
1343 (2006). See also United States v. Booker, 543 U.S. 220 (2005). The district
court has now indicated that it would impose the same sentence knowing that the
guidelines are advisory rather than mandatory. United States v. Vasquez, No. 98-
No. 01-2065                                                                   Page 2

CR-104 (E.D. Wis. filed Nov. 3, 2006) (hereafter "Memorandum"). We invited
Vasquez and the United States to respond to the district court's Memorandum.
Vasquez has not responded. The United States urges us to affirm the sentence as
reasonable given the nature of Vasquez's conduct, which included three murders,
numerous attempts at murder, witness tampering, and large-scale drug trafficking.

       Both Vasquez and the government agreed on remand that the properly
calculated guidelines range is a sentence of life. The government notes that the
presentence report calculated an offense level of 53 and a criminal history category
of V for Vasquez. The highest offense level included in the relevant version of the
guidelines is 43 and thus Vasquez exceeded the most egregious level included in the
guidelines chart by ten levels. The district court thus correctly found that the
guidelines range for Vasquez is life. Vasquez argued before the district court that a
sentence of less than life imprisonment would be sufficient under the factors
outlined in 18 U.S.C. § 3553(a).

       In its very thorough Memorandum, the district court carefully considered the
factors set forth in 18 U.S.C. § 3553(a), applying each section to Vasquez's
particular circumstances. In assessing the nature of the offense, the court
recounted the facts of three brutal murders, numerous shootings and murder
attempts, a kidnapping, an attempted kidnapping, numerous beatings, drug
trafficking, and witness tampering. The court noted that Vasquez held a leadership
position in the Latin Kings, a role that he "relished." The court commented that
Vasquez "offers absolutely no mitigation for any of his conduct, which is among the
most violent, depraved and indifferent to human life imaginable." In evaluating
Vasquez's character, the court found that by the age of twenty-four, he had acquired
a serious record of criminal conduct, fathered three children for whom he failed to
provide adequate support, and used marijuana on a daily basis. On balance, the
court considered evidence that Vasquez had a difficult childhood, had made some
attempts to leave gang life behind, and had obtained his GED while in prison. But
Vasquez had also continued to engage in gang activity while in prison awaiting trial
in this matter, including participating in the brutal beating of a jail guard. The
court found that the positive factors could not outweigh the negative factors in
Vasquez's character and background.

       The court also thoroughly considered the purposes of sentencing in
determining that a life sentence was necessary and appropriate. Vasquez's crimes
qualified as the worst the district court encountered. The court found a life
sentence necessary to satisfy the need for just punishment, to promote respect for
the law, to deter Vasquez and others from committing similar crimes, and to avoid
unwarranted disparity in sentencing. The court thus determined that it would have
imposed the same sentence had it known the guidelines were advisory rather than
mandatory.
No. 01-2065                                                                   Page 3


       We have held that a properly calculated guidelines sentence is entitled to a
rebuttable presumption of reasonableness. United States v. Mykytiuk, 415 F.3d
606, 608 (7th Cir. 2005). Vasquez has provided no reason to rebut that
presumption, and the district court has given a very thorough analysis of the
section 3553(a) factors in support of that sentence. See United States v. Dean, 414
F.3d 725, 729 (7th Cir. 2005) (holding that the sentencing judge need only provide
an adequate statement of the judge's reasoning, consistent with section 3553(a), for
thinking that the sentence selected is indeed appropriate for the particular
defendant). Under the law of this circuit, that is enough to affirm the sentence as
reasonable.

       The Supreme Court has issued a writ of certiorari to determine whether
presumptions like the one adopted in Mykytiuk are consistent with United States
Booker, 543 U.S. 220 (2005). See United States v. Rita, 177 Fed. Appx. 357 (4th Cir.
2006), cert. granted, 127 S. Ct. 551 (2006). We have therefore assessed the
reasonableness of Vasquez's sentence without applying any presumptions. See
United States v. Nitch, 477 F. 3d 933, 937-38 (7th Cir. 2007). Without applying the
Mykytiuk presumption, we find that the district court's choice of sentence was
reasonable. The nature of Vasquez's crimes, his continued criminal activity in
prison, his lack of remorse, the need for specific and general deterrence, and all of
the other factors detailed in the district court's Memorandum fully support a
sentence of life imprisonment. We therefore affirm that sentence and the judgment
of the district court.

                                                                 AFFIRMED.